Citation Nr: 0025647	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for lipoma under the 
right arm.

5.  Entitlement to service connection for nonspecific 
dermatitis.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot injury.

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder and scars.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that in April 1999 the RO returned the 
veteran's substantive appeal (VA Form 9) because it was not 
signed.  In May 1999, the veteran submitted the signed and 
dated substantive appeal.  For the purposes of this action, 
the Board will refer to May 1999 as the date that the RO 
received the veteran's substantive appeal.




REMAND

In May 1999 the veteran filed his substantive appeal and 
requested a travel Board hearing.  Accordingly, as an 
appellant is entitled to a Board hearing if one is requested, 
38 C.F.R. § 20.700(a) (1999), further development is 
warranted.  The Board notes that the conduct of a hearing 
before a RO hearing officer does not satisfy the request for 
a hearing before a member of the Board.

The Board takes this opportunity to notify the appellant and 
his representative that it is contemplated that the appellant 
and witnesses, if any, will be present.  A hearing will not 
normally be scheduled solely for the purpose of receiving 
argument by a representative.  Such argument should be 
submitted in the form of a written brief.  Oral argument may 
also be submitted on audiocassette for transcription for the 
record in accordance with 38 C.F.R. § 20.700(d) (1999).  
Requests for appearances by representatives alone to 
personally present argument to Members of the Board may be 
granted if good cause is shown.  Whether good cause has been 
shown will be determined by the presiding Member assigned to 
conduct the hearing.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
its travel board docket, and schedule the 
requested hearing in accordance with all 
appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


